Citation Nr: 0311172	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-27 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include as due to a claimed undiagnosed illness.  

2.  Entitlement to service connection for a joint pain, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.  

4.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.  

5.  Entitlement to an increased (compensable) rating for the 
service-connected abdominal pain.  




(The issue of an increased (compensable) rating for the 
service-connected muscular pain will be the subject of a 
later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Attorney 



INTRODUCTION

The veteran served on active duty from February 1991 to 
October 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO.  

In December 1999, the Board denied the veteran's claims of 
service connection for upper back pain, headaches and 
irritability.  

In addition, the Board determined that the claims of service 
connection for joint pain, muscle pain, abdominal pain, 
fatigue, a skin disorder and sleep disorder were well 
grounded and remanded these matters to the RO for additional 
development of the record.  

Following the RO's additional development, the Board granted 
service connection for a disability manifested muscle pain 
and a disability manifested by abdominal pain due an 
undiagnosed illness in August 2001.  

As to the other issues on appeal, the Board found that 
further development was needed, and these matters were again 
remanded to the RO.  

Thereafter, in a November 2001 rating decision, the RO 
effectuated the grant of service connection for muscle pain 
due to an undiagnosed illness and abdominal pain due to an 
undiagnosed illness and assigned a noncompensable rating for 
each, effective on February 28, 1995.  

The veteran filed a timely Notice of Disagreement in December 
2001 and perfected the appeal in October 2002.  Therefore, 
these issues are also currently before the Board for the 
purpose of appellate review.  

In this regard, the Board is undertaking further development 
on the issue of an increased rating for the service-connected 
muscular pain pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When the development is completed, the Board will provide 
notice as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903).  

Therefore, this matter will be the subject of a later 
decision by the Board.  

Finally, the Board notes that, in the November 2001 rating 
decision, the RO also denied entitlement to a 10 percent 
rating for multiple, noncompensable service-connected 
disabilities pursuant to 38 C.F.R. § 3.324 (2002).  

The veteran appealed this decision in December 2001, but the 
RO has not issue a Statement of the Case with regard to this 
issue.  Given the favorable action taken hereinbelow, the 
Board refers this matter to the RO for appropriate action.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran's current skin manifestations are shown to be 
attributable to various diagnoses including those of chronic 
folliculitis, keratosis pilaris, clavi, acne, rosacea, 
perioral dermatitis and atopic dermatitis are not shown to 
have been present in service or to be the result of an 
undiagnosed illness.  

3.  The currently demonstrated sleep disorder is shown likely 
to have become clinically apparent during the veteran's 
period of military service.  

4.  The veteran currently is shown to have manifestations of 
joint pain and fatigue that are likely due to an undiagnosed 
illness.  

5.  The veteran is shown to be productive of a disability 
picture that more nearly approximates that of abdominal 
distress of moderate severity due to the service-connected 
undiagnosed illness.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have skin disability due to 
disease or injury that was incurred in or aggravated by 
service; nor may any be presumed to be due to an undiagnosed 
illness that was incurred in service.  38 U.S.C.A. §§ 1110, 
1117(a), 5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).  

2.  The veteran's sleep disorder is due to disease that was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303 (2002).  

3.  The veteran's symptoms of joint pain are presumed to be 
due to an undiagnosed illness that was incurred in service.  
38 U.S.C.A. §§ 1110, 1117(a), 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).  

4.  The veteran's symptom of fatigue is presumed to be due to 
an undiagnosed illness that was incurred in service. 38 
U.S.C.A. §§ 1110, 1117(a), 5107(a), 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).  

5.  The criteria for the assignment of a 10 percent rating 
for the service-connected abdominal pain due to an 
undiagnosed illness have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.114 including 
Diagnostic Codes 8873-7319 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

A careful review of the veteran's service medical records 
shows that he received treatment for an epidermoid cyst, 
complaints of an itchy rash diagnosed as insect bites, 
abdominal pain, and bilateral foot pain diagnosed as plantar 
fasciitis and calluses.  Likewise, upon separation, the 
veteran noted that she had a history of frequent trouble 
sleeping.  

During a February 1994 Persian Gulf Registry Evaluation, the 
veteran reported that following service, she had experienced 
difficulty falling asleep, was frequently tired and suffered 
from irritability.  The examiner concluded that he wanted to 
rule out insomnia under Axis I, that a diagnosis under Axis 
II was deferred, and that the veteran suffered from no 
diagnosis for Axis III.  

In June 1995, the veteran underwent a VA examination.  The 
medical history included that of having complaints that a few 
months after returning to the United States, she experienced 
a stiff neck, low back pain, joint pain and sharp abdominal 
pain.  

The veteran also stated that she had difficulty sleeping and 
had developed skin rashes on both upper and lower 
extremities.  At the time of the examination, the veteran had 
complaints of having chronic fatigue, stiff neck and pain of 
both scapula, severe cramps around her menstrual period, 
insomnia, joint pain and skin rash.  

The examiner concluded that the veteran's symptoms were 
suggestive of chronic fatigue syndrome, insomnia, 
dysmenorrheal, generalized skin rashes on both upper and 
lower extremities and diastolic hypertension.  He further 
stated that these symptoms suggested that the veteran might 
have symptoms of "Persian Gulf syndrome, if that 
exist[ed]."  

The examiner reported that her physical examination was 
relatively normal with the exception of the skin rashes.  As 
to the veteran's skin disorder, the examiner diagnosed the 
veteran as having chronic folliculitis of both upper 
extremities and sore-like lesions on her tongue.  
Furthermore, he stated that she suffered from a stiff neck of 
an unknown etiology.  Upon conclusion, he also diagnosed the 
veteran as having lower abdominal cramps related to 
menstruation, suggestive of dysmenorrheal and possible 
"Persian Gulf syndrome."  

The lay statements, dated in October 1996, collectively 
report that the veteran did not experience such symptoms as 
having joint pain, muscle pain, headaches, sleep 
difficulties, abdominal pain, irritability and upper and 
lower back pains prior to entering the service.  

During the October 1997 VA examination, the veteran reported 
that, following service, she suffered from numerous physical 
problems, including abdominal pain, fatigue, back pain, 
muscle pain, headaches, joint pain, irritability, dry skin, 
vague complaints of memory problems and difficulty falling 
asleep.  

The examiner reported no diagnosis for Axis I, II or IV, but 
noted under Axis III, numerous physical complaints regarding 
abdominal pain, fatigue, difficulty sleeping, tremulousness 
in the hands, joint pain and "etc."  He concluded that 
there was no evidence at this point in time of any 
significant psychiatric disturbance or that any of the 
veteran's current physical complaints were related to any 
psychiatric illness.  

Likewise, in a separate October 1997 VA examination, the 
veteran had complaints that, since service, she had suffered 
from rough, dry skin on the posterolateral arms bilaterally.  
The examiner reported that the veteran had five to six 
millimeter plaques that were firm and flesh colored proximal 
to the left third and fourth toenails and multiple keratotic 
perifollicular plaques on the posterior and lateral arms, 
bilaterally.  

The VA examiner diagnosed the veteran as having keratosis 
pilaris and clavi and recommended that she use moisturizers 
for the keratosis pilaris as it tends to worsen with age and 
that the clavi could be prevented by decreasing the use of 
boots.  

During the October 1997 neurological examination, the veteran 
had complaints of having recurrent frontal headaches and 
chronic pain and stiffness in her neck, shoulder, and low 
back despite physical therapy.  As to her cervical strain and 
shoulder stiffness, the veteran stated that she has never 
experienced paresthesia, weakness or clumsiness in the upper 
extremities.  She also had maintained bowel and bladder 
function..  Likewise, regarding her chronic low back pain, 
the veteran had no motor lumbar radicular symptoms.  

The examiner concluded that the veteran suffered from a 
history of cervical and lumbar strain with persistent 
localized symptoms that had not manifested into a neurologic 
disease.  The examiner also stated that she experienced 
frontal common migraine headaches relieved by aspirin, also 
with no associated neurologic symptomatology or abnormality.  

Finally, during the last October 1997 VA examination, the 
veteran reported chronic neck, shoulder and low back pain.  
The veteran reported having no prior trauma and having pain 
that was fairly constant and not associated with morning 
stiffness.  She also stated that she had had a long history 
of poor sleeping.  The examination was relatively normal, and 
the examiner diagnosed the veteran as having myalgias and 
chronic musculoskeletal pain.  

In November 1997, the veteran underwent a gynecological 
examination.  She reported complaints of right-sided 
intermittent abdominal and back pain.  The examination was 
again relatively normal, and the examiner diagnosed her as 
suffering from dysmenorrhea and right lower abdominal and 
back pain with no obvious gynecologic source.  

In a June 1998 letter, Dr. Guy, Westview Family Health 
Associates, stated that he had been the veteran's primary 
care physician since January 1995.  Since that time, he had 
treated her for multiple medical problems, including severe 
fatigue and muscle aches that might have been associated with 
exposure to chemical agents in Operation Desert Storm.  

The treatment records from Westview Family Health Associates, 
show that, in March 1996, Dr. Guy diagnosed the veteran as 
having right knee complaints from patella femoral syndrome 
and diffuse joint complaints and aches.  X-ray studies of the 
veteran's knee taken in March 1996 were also found to be 
normal.  

Likewise, in April 1996 the veteran was treated for diffuse 
joint complaints consistent with fibromyalgia, but Dr. Guy 
did not think that she met the criteria.  The records dated 
in December 1996 show the veteran had complaints of 
sleeplessness from either depression, "Gulf War Syndrome," 
or some other nonspecific problem.  

Furthermore, in January 1997 the veteran was treated for 
peptic ulcer disease and for a wart on her left hand.  In 
March 1997, the veteran had complaints of right knee pain.  
The examiner diagnosed her as having right knee pain of an 
unclear etiology with a possible foreign body or irritant 
noted.  The examiner further stated that the veteran suffered 
from ovulatory bleeding and fatigue interrelated with 
"weight."  

In June 1997 the veteran sought treatment for right-sided 
abdominal pain with no nausea, vomiting, fever or chills.  
Upon examination, the physician found her abdomen soft with 
no upper quandrant or epigastric tenderness and normal bowel 
sounds, but the veteran noted some tenderness in her right 
mid-quadrant with no guarding or rebound.  

The veteran was diagnosed as suffering from abdominal pain, 
most likely irritable bowel, and that the rash on the back of 
her arms was keratosis pilaris.  

Likewise, in December 1997, he treated the veteran for a 
lesion on her leg that appeared to be a dermato fibroma from 
an unknown trauma.  Finally, skin problems noted in April 
1998 were thought to be acne, rosacea, or perioral 
dermatitis.  

In August 1997, the veteran testified at an RO hearing that 
her problems began shortly after returning home from Saudi 
Arabia, including abdominal pain, skin problems, fatigue, 
irritability, sleep difficulty, muscle pain and joint pain.  
The veteran also stated that she had undergone many 
evaluations and different courses of treatment, but had not 
been diagnosed as suffering from any specific illness or 
disease.  

During the April 2000 VA dermatology examination, the veteran 
pointed out linear scars on her chest and some nondescript 
normal skin changes on both ankles.  She also noted a lesion 
on her scalp, but was unable to find it.  

The examiner reported that the veteran had hyperkeratotic 
follicular-based papules on both posterior arms, a verrucous 
papule on the palm of one hand, and a filiform papule 
inferior to the left eye.  The veteran also had two warts 
caused by a virus.  

The VA examiner further advised the veteran that she had 
keratosis pilaris that ran in the spectrum with atopic 
dermatitis, which might be inherited.  None of the veteran's 
lesions limited her daily activities.

Additionally, the veteran underwent a VA gastrointestinal 
examination in May 2000.  The veteran reported no weight gain 
or loss, nausea, vomiting, constipation, diarrhea, fistula, 
obvious malnutrition or anemia.  The veteran's abdominal pain 
was located in the lower abdomen and became worse with 
menses.  At the time of the examination, the veteran used 
Motrin or Naprosyn for pain.  The veteran also stated that 
noting precipitated the pain and that the pain was constant.  

Upon examination, the examiner stated that there were no 
objective medical indications that the veteran suffered from 
abdominal pain other than her subjective complaints.  The 
examiner concluded that that it did not appear that the 
veteran suffered from gastroesophageal reflux disease, 
irritable bowel syndrome, peptic ulcer disease, gastric ulcer 
or any gastroenterologic disease.  

Likewise, in a separate May 2000 VA examination, the veteran 
stated that she began to experience rapid onset of myalgic 
symptoms in 1991, which had not changed in distribution or 
severity.  

The veteran reported that the most troublesome problem was a 
sensation of stiffness and achiness bilaterally in the 
trapezius area from the interscapular level into the back of 
the neck, extending to a line below the ears.  

The veteran also had complaints of aching in the lumbar 
muscles and right lateral abdominal muscles.  The veteran 
further stated that she suffered from diffusely swollen 
hands, especially in the morning, but did not describe any 
difficulty with function.  She reported having difficulty 
sleeping and awakening with pain, especially in the left 
shoulder muscles.  

The examination revealed a normal posture, gait and affect.  
She was able to do a deep knee bend, demonstrating cracking 
in the knees.  The musculoskeletal examination was normal; 
there was no crepitation; there were no trigger points.  The 
hands and grip appeared normal and palpation of the trapezoid 
area did not demonstrate abnormal tightness or tenderness.  
There was no scoliosis or kyphosis, and she was able to flex 
to each side to 30 degrees, extend to 35 degrees, and 
anteflex to 80 degrees.  The examiner diagnosed the veteran 
as having myalgia with no objective evidence of organic 
rheumatologic disease.  

During the last May 2000 VA examination, the veteran had 
complaints of having pain, stiffness, fatigue and difficulty 
falling asleep due to feeling uncomfortable with aches and 
pains.  She stated that she did not feel rested in the 
morning, but did not experience irritability, mood 
disturbance or any other psychological stress.  

Upon examination, the examiner stated that her mood and 
affect were appropriate with no indication of depression.  
There was no evidence of any thought disturbance and thought 
processes were relevant and coherent.  The veteran continued 
to have vague complaints of memory and concentration 
difficulties periodically, but there was no indication of 
memory impairment.  

The veteran denied having nightmares, disturbing thoughts, or 
emotion and behavioral problems.  There also was no evidence 
of suicidal ideation, intent or plan, and her insight and 
judgment were considered to be appropriate.  The examiner 
diagnosed the veteran as suffering from no psychiatric 
disabilities, but stated that she suffered from numerous 
physical complaints.  

The private treatment records from Dr. Behm show that the 
veteran had complaints of having chronic muscle pain.  Dr. 
Behm recommended that the veteran take Celexa or a selective 
serotonin reuptake inhibitor to help with chronic pain and 
diagnosed her as having fibromyalgia and chronic pain in 
November 2000.  

Likewise, in January 2001, the doctor suggested that the 
veteran had possible "Gulf War Syndrome," and that she 
should be evaluated at VA.  Likewise, in April 2001, he 
stated that the veteran had "Gulf War Syndrome."  In August 
2001, Dr. Behm reported that the veteran suffered from 
fibromyalgia and questionable "Gulf War Syndrome."  

In January 2001, the veteran was evaluated by the Pain & 
Disability Management Consultants.  The veteran again had 
complaints of pain, muscle aches, fatigue, numbness, 
weakness, paresthesias and pain related sleep disturbances.  
The examiner diagnosed the veteran as suffering from multiple 
complaints of body pain and having had previous diagnoses of 
fibromyalgia, depression, chronic fatigue syndrome and "gulf 
war syndrome."  

In March 2001, the veteran also submitted self-conducted 
research regarding possible exposure of her unit to low 
levels of toxic nerve agents when U.S. troops destroyed the 
Iraqi weapons depot near Khamisihay in March 1991.  

In May 2002, the veteran underwent another VA dermatology 
examination.  The veteran noted areas of hypopigmentation and 
problems with boils under her bilateral breasts, arms, and in 
the region of her posterior aspect of both upper arms.  

Upon examination, the examiner noted some areas of 
hypopigmentation on her bilateral arms and legs that 
disappeared with rubbing of the skin to stimulate 
vasoconstriction.  The veteran also exhibited evidence of dry 
skin and hyperkeratotic follicular base lesions on the 
bilateral posterior parts of her arms.  The examiner also 
noted some healing hypopigmented areas under both breasts.

The examiner diagnosed the veteran as having a skin condition 
persistent with what might be cutis marmorata, which was 
usually congenital and tends to run in families.  Seldomly, 
he stated that it might be related to a connective tissue 
disorder.  He also stated that she suffered from keratosis 
pilaris, which might have some "basis," and a dull onset of 
atopic dermatitis, which also ran in families.  

During a separate May 2002 VA examination for complaints of 
having sleep difficulty, the veteran reported that she had 
trouble falling a sleep at night and that she felt tired in 
the morning, regardless of whether she achieved five or 
twelve hours of sleep.  She denied having nightmares, 
depression, anehedonia and anorexia.  

The veteran also stated that she suffered from constant 
painful knots in her back and shoulders, right knee pain with 
crepitus, and sharp intermittent right lower quandrant pain.  
After examination, the examiner concluded that it was likely 
that the veteran suffered from psychophysiologic insomnia, 
which was attributed to her depression and/or anxiety.  

Upon VA examination in May 2002, the veteran had complaints 
of having right knee stiffness and pain and constant 
bilateral aching in the trapezius area, from the base of the 
skull to the inferior margin of the scapulae.  After 
examining the veteran, the examiner reported that there was 
no objective evidence of any musculoskeletal disabilities.  

In July 2002, the veteran underwent a VA sleep study.  The 
examiner diagnosed the veteran as suffering from minimal 
sleep apnea with mostly rapid eye movement-related hypopneas, 
loud snoring, a mild decrease in sleep efficiency consistent 
with first night effect, and stated that there was no 
clinically important desaturations.  

Finally, VA treatment records show treatment for abdominal 
pain, neck and back pain, fatigue and urinary frequency.  
Specifically, x-ray studies taken in November 1992 revealed 
no evidence of gallstones, hydronephrosis, or gestational 
sac, but showed a minimally enlarged ovary.  The veteran also 
reported in November 1992 that she had been diagnosed with an 
ovarian cyst.  

A December 1992 evaluation for bilateral flank pain revealed 
a soft abdomen with no masses and minimal right lower 
quadrant tenderness.  The examiner diagnosed the veteran as 
suffering from abdominal pain with a questionable etiology.  
In August 1994, the veteran was diagnosed as having a 
cervical strain after complaints of neck pain.  



Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the April 1996 Statement of the 
Case and November 1998, January 2001, and October 2002 
Supplemental Statements of the Case, as well as the March 
2002 letter, issued during the pendency of the appeal, the 
veteran and her representative have been advised of the law 
and regulations governing her claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

Furthermore, the Board remanded this case in December 1999 
and August 2001 for further development, to include obtaining 
treatment records and scheduling the veteran for 
examinations.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  



I.  Service connection for undiagnosed illness

The veteran contends that she is entitled to service 
connection for a sleep disorder, joint pain, fatigue and skin 
manifestations, due to an undiagnosed illness incurred in 
service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. The statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added the 
following regulation: (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. Effective on November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

(5) A disability referred to in this section shall be 
considered service-connected for purposes of all laws of the 
United States.  

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual 
disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  

(d) For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  

38 C.F.R. § 3.317 (2002).  

Finally, the Board notes that the Persian Gulf War provisions 
of 38 U.S.C.A. § 1117 were recently amended, effective on 
March 1, 2002.  

In pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
Pub. L. 107-103, 115 Stat. 976 (2001).  


Skin disorder

After carefully reviewing the evidence, the Board finds that 
the veteran does not have a skin disability that is related 
to her military service, either on a direct basis or due to 
an undiagnosed illness.  

With respect to service connection on a direct basis, the 
Board notes that the veteran had complaints of an itchy rash 
in service, but her service medical records show that this 
was diagnosed as insect bites.  Likewise, the evidence does 
not demonstrate that such complaints and diagnosis of insect 
bites are related to any currently diagnosed skin disorder.  

Furthermore, in regards to her claim that she suffers from a 
skin disorder as a result of an undiagnosed illness, the 
Board finds that the evidence demonstrates that the veteran 
has been diagnosed with several skin disabilities.  

In June 1995, the VA examiner diagnosed the veteran as 
suffering from chronic folliculitis on both of her 
extremities.  

The October 1997 VA examiner diagnosed the veteran as having 
keratosis pilaris, which stated worsens with age.  

In addition, the October 1997 VA examiner also diagnosed the 
veteran as suffering from clavi and recommended that she 
decrease the use of boots.  

Similarly, while the Board acknowledges that the veteran has 
a recent history of suffering from chronic skin problems, her 
service medical records do not show chronic skin problems or 
any evidence of skin complaints until the June 1995 VA 
examination, almost four years following separation from 
service.  

Lastly, the treatment records also show that, in April 1998, 
the veteran's private physician believed that her skin 
problems were the result of acne, rosacea, or perioral 
dermatitis.  

Similarly, the April 2000 VA examiner reported that the 
veteran exhibited keratosis pilaris that ran in the spectrum 
with atopic dermatitis, which might be inherited.  Finally, 
the May 2002 examiner diagnosed the veteran as suffering from 
keratosis pilaris and a dull onset of atopic dermatitis, 
which was familial.

Therefore, as the preponderance of the evidence does not show 
that the veteran has skin disability due to any event in 
military service or an undiagnosed illness, service 
connection is not warranted.  


Sleep disorder

As to the veteran's assertions that she is entitled to 
service connection for a sleep disorder, the Board concludes 
that a grant of service connection is appropriate on a direct 
basis.  

In this regard, in order for service connection to be granted 
for an undiagnosed illness, the evidence must demonstrate 
that the disability has not been linked to any specific 
diagnoses.  

Upon review of the medical evidence, this does not appear to 
be the case.  Particularly, even though the veteran has had 
sleep difficulty since service, she was diagnosed as having 
psychophysiologic insomnia, attributable to depression and/or 
anxiety in May 2002, and, although the evidence does not 
necessarily indicate that she suffers from a psychiatric 
illness, she was nevertheless diagnosed as suffering from 
mild sleep apnea during the July 2002 VA sleep study.  

In this respect, the veteran noted in service that she 
suffered from difficulty sleeping.  Likewise, the record also 
contains numerous complaints of chronic sleep difficulty.  

Thus, even though the evidence does not show that she 
suffered from a chronic sleep disorder during service, the 
overall evidence serve to establish a continuity of 
symptomatology since separation therefrom.  

Therefore, the Board concludes that it is likely the veteran 
is suffering from a chronic sleep disorder that initially 
became clinically manifest during military service.  




Joint pain and fatigue

After carefully reviewing the evidence, the Board concludes 
that service connection in warranted for joint pain and 
fatigue due to an undiagnosed illness.  

In this respect, the veteran's complaints of having fatigue 
and joint pain have been linked to medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs and symptoms.  

Specifically, the February 1994 Persian Gulf Registry 
evaluation, the examiner reported that the veteran suffered 
from no general medical conditions.  The June 1995 VA 
examiner also stated that the veteran's examination was 
relatively normal and that she suffered from a stiff neck of 
an unknown etiology.  

Likewise, the October 1997 VA examiner found that there was 
no evidence that any of the veteran's physical complaints 
were related to any psychiatric illnesses.  

Similarly, a separate VA examiner reported in October 1997 
that the veteran's examination was relatively normal and 
diagnosed her as suffering from myalgias and chronic 
musculoskeletal pain.  

Furthermore, records from Westview Family Health Associates 
show treatment for complaints of diffuse joint pains 
consistent with fibromyalgia, but the physician stated that 
she did not meet the criteria.  The records also show that in 
March 1997 the veteran had complaints of knee pain with no 
clear etiology.  

In addition, during the May 2000 VA examination, the examiner 
reported that the veteran's symptoms of stiffness and 
achiness were the result of myalgia with no objective 
evidence of organic rheumatologic disease.  

Likewise, during a separate May 2000 VA examination, the 
veteran had complaints of having fatigue, pain and stiffness 
in which the examiner provided no diagnosis, but also stated 
that she suffered from no psychiatric disabilities.  

The private medical records from Dr. Behm also show that the 
veteran's problems were linked to fibromyalgia in August 
2001, and when evaluated by the Pain & Disability Management 
Consultants in January 2001, she was diagnosed as suffering 
from fibromyalgia and chronic fatigue syndrome.  

Finally, the May 2002 VA examiner concluded after examining 
the veteran that there was no objective evidence of any 
musculoskeletal disabilities.  

Thus, the Board concludes that service connection is 
warranted as a preponderance of the evidence shows that the 
veteran suffers from joint pain and fatigue that has not been 
linked to any medical diagnosis, with the exception of 
sporadic and inconsistent diagnosis of myalgias.  

In fact, the Board finds that the veteran's complaints 
resemble medically unexplained chronic multisymptom illnesses 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) defined by a cluster of signs and 
symptoms.  

Therefore, service connection for joint pain and fatigue due 
to an undiagnosed illness is warranted.  


II.  Increased rating for the service-connected abdominal 
pain

The veteran also contends that her service-connected 
abdominal pain is more disabling than currently represented 
in the noncompensable rating.  

The veteran is currently assigned a noncompensable rating 
under Diagnostic Codes 8873-7319 for irritable colon 
syndrome.  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2002); see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Thus, 
in the present case, the veteran's abdominal pain, due to an 
undiagnosed illness, is rated by analogy to Diagnostic Code 
7319 as a closely related disease.

Pursuant to Diagnostic Code 7319, a noncompensable rating is 
warranted for a mild disability and disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent rating is warranted for a moderate disability and 
frequent episodes of bowel disturbances with abdominal 
distress.  Finally, a 30 percent rating is assigned for a 
severe disability with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114 (2002).  

After carefully reviewing the medical evidence, the Board 
concludes that the overall service-connected disability 
picture in this regard more nearly approximates the criteria 
required the assignment of a 10 percent rating.  

In this regard, the veteran has had numerous complaints of 
abdominal pain throughout the course of this appeal, 
including during the June 1995 and May 2002 VA examinations 
where she described the pain as being sharp.  

Although the evidence does not show that the veteran suffers 
from diarrhea, constipation, nausea, vomiting or other bowel 
disturbances, the Board finds that she suffers from abdominal 
pain more frequently than on an "occasional basis" as 
contemplated in a noncompensable rating.  

To the contrary, the Board holds that the evidence does not 
demonstrate that her disability rises to the level of 
severity required for a 30 percent rating.  

As stated hereinabove, the veteran does not suffer from 
diarrhea or constipation and her abdominal pain has not been 
shown to occur on a constant basis.  In fact, the veteran 
stated on several occasions that she experiences intermittent 
pain.  

Therefore, the Board finds that the evidence demonstrates 
that the service-connected abdominal pain due to an 
undiagnosed illness warrants the assignment of a 10 percent 
rating.  



ORDER

Service connection for a skin disorder, either on a direct 
basis or due to an undiagnosed illness, is denied.  

Service connection for a sleep disorder is granted.  

Service connection for joint pain due to an undiagnosed 
illness is granted.  

Service connection for fatigue due to an undiagnosed illness 
is granted.  

An increased rating of 10 percent for the service-connected 
abdominal pain due to an undiagnosed illness is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

